
	
		II
		112th CONGRESS
		1st Session
		S. 1653
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2011
			Ms. Klobuchar (for
			 herself, Mr. Blunt,
			 Mr. Heller, and Mr. Begich) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To make minor modifications to the procedures relating to
		  the issuance of visas.
	
	
		1.Short titleThis Act may be cited as the
			 International Tourism Facilitation
			 Act.
		2.Fee retention
			(a)In
			 generalThe
			 Department of State and Related Agency
			 Appropriations Act, 2005 (title IV of division B of Public Law
			 108–447) is amended, in the fourth paragraph under the heading
			 Diplomatic and Consular Programs, by striking the second proviso
			 and inserting Provided further, That the Secretary of
			 State is authorized to charge fees for consular services, which may be
			 deposited in the appropriate Department of State account to the extent that the
			 amount of such fees collected during a fiscal year, excluding any fees for
			 consular services retained by the Department of State pursuant to any other
			 authority, is greater than the amount of fees for consular services deposited
			 in the Treasury during fiscal year 2011..
			(b)Conforming
			 amendments
				(1)Passport
			 actSection 1(a) of the Passport Act of June 4, 1920 (22 U.S.C.
			 214(a)) is amended—
					(A)by striking
			 and paid into the Treasury of the United States; and
					(B)by striking
			 except that the Secretary and inserting . The
			 Secretary.
					(2)Authority to
			 amend surchargesSection 6 of the Department of State Authorities
			 Act of 2006 (Public Law 109–472) is repealed.
				3.Visa extension
			 interview waiverSection
			 222(h)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1202(h)(1)(B)) is
			 amended—
			(1)in clause (i), by
			 striking 12 months and inserting 4 years;
			(2)by striking
			 clause (ii); and
			(3)by redesignating
			 clauses (iii) and (iv) as clauses (ii) and (iii), respectively.
			4.Visa system
			 performance assessmentThe
			 Secretary of State shall submit a report to the
			 Committee on Foreign Relations of the
			 Senate and the Committee on
			 Foreign Affairs of the House of Representatives that
			 includes—
			(1)an annual forecast of demand through 2020
			 for nonimmigrant visas in the key high-growth markets of Brazil, China, and
			 India, including a description of the methodology used to make such forecasts
			 that—
				(A)describes the
			 internal and external studies utilized to prepare such forecasts; and
				(B)indicates whether
			 such methodology utilizes the Department of Commerce’s analysis of visitor
			 arrival projections;
				(2)a
			 comparison of the Department of State’s nonimmigrant visa demand projections
			 and the Department of Commerce’s yearly visitor arrival projections for Brazil,
			 China, and India through 2020, including details on whether the Department of
			 State’s workload projections for each such country align with the Department of
			 Commerce’s yearly visitor arrival projections;
			(3)a
			 description of the practices and procedures currently used by each United
			 States diplomatic and consular mission in Brazil, China, and India to manage
			 nonimmigrant visa workload;
			(4)information on
			 short- and long-term plans developed to meet the forecasted demand for
			 nonimmigrant visas through 2020 in Brazil, China, and India, including facility
			 expansion needs; and
			(5)information on the
			 strategies that will be used by the Department of State to maximize existing
			 consular and embassy space to accommodate new limited non-career appointment
			 consular officers.
			
